
	
		I
		111th CONGRESS
		2d Session
		H. R. 6324
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  local educational agencies to provide for the services of registered dieticians
		  in schools.
	
	
		1.Short titleThis Act may be cited as the
			 Dieticians in Schools Act of
			 2010.
		2.Grants to provide
			 for registered dieticians in schools
			(a)AuthorizationThe Secretary of Education may make grants
			 on a competitive basis to local educational agencies to allow such agencies to
			 provide for the services of registered dieticians in schools served by such
			 agencies.
			(b)EligibilityThe
			 Secretary may only make a grant under subsection (a) to a local educational
			 agency that submits an application at such time, in such form, and accompanied
			 by such information and assurances as the Secretary may require.
			(c)Use of
			 fundsA local educational
			 agency receiving a grant under subsection (a) shall use grant funds to provide,
			 in each school served by such agency, for the services of a registered
			 dietician who will carry out the following activities:
				(1)Teaching classes
			 or conducting programs that teach students about nutrition and healthy eating
			 habits.
				(2)Assisting in the planning of meals served
			 in the cafeteria of the school to ensure that such meals are nutritious and
			 consistent with healthy eating habits. Such planning shall take into
			 consideration the needs of—
					(A)students of
			 different ages, food preferences, activity levels, and cultural backgrounds;
			 and
					(B)students with food
			 allergies and other dietary restrictions.
					(d)Reports
				(1)By local
			 educational agencies to SecretaryNot later than 90 days after the end of
			 each year in which a local educational agency receives a grant under subsection
			 (a), such agency shall submit to the Secretary a report on the implementation
			 of the grant. Such report shall include—
					(A)a summary of the
			 activities conducted by registered dieticians using grant funds;
					(B)an assessment of
			 the impact of such activities on—
						(i)the
			 nutrition and eating habits of the students in schools served by the local
			 educational agency; and
						(ii)rates of obesity
			 and overweight among such students; and
						(C)an assessment of
			 the future needs of such schools related to nutrition education and ensuring
			 the availability of nutritious meals for students.
					(2)By Secretary to
			 CongressNot later than 180
			 days after the end of each year in which the Secretary makes a grant under
			 subsection (a), the Secretary shall submit to the Committee on Education and
			 Labor of the House of Representatives and the Committee on Health, Education,
			 Labor, and Pensions of the Senate a report on the grant program conducted under
			 this section, including a summary of the reports received under paragraph (1)
			 from local educational agencies for such year.
				(e)Application to
			 charter schoolsA charter school shall be eligible to receive a
			 grant under subsection (a), and this section shall apply to a charter school as
			 if the charter school were a local educational agency serving only 1 school.
			(f)DefinitionsIn
			 this section:
				(1)Charter
			 schoolThe term charter
			 school has the meaning given such term in section 5210(1) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i(1)).
				(2)Local
			 educational agencyThe term
			 local educational agency has the meaning given such term in
			 section 9101(26) of such Act (20 U.S.C. 7801(26)).
				(3)Registered
			 dieticianThe term registered dietician means an
			 individual who is registered as a registered dietician by the Commission on
			 Dietetic Registration.
				
